—Appeal by the de*499fendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered February 11, 1999, convicting him of criminal mischief in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
As the defendant did not request a hearing to fix the amount of restitution and the record contained sufficient evidence to support a finding as to the out-of-pocket loss he caused, the County Court properly fixed the amount of restitution without holding a hearing (see, People v Kim, 91 NY2d 407). The amount of restitution was not excessive because “the ordinary meaning of ‘restitution’ is restoring someone to a position he occupied before a particular event” (Hughey v United States, 495 US 411, 416; see also, People v Purcell, 161 AD2d 812).
The defendant’s remaining contention is without merit. O’Brien, J. P., Friedmann, H. Miller and Schmidt, JJ., concur.